Citation Nr: 1123733	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis, including as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.

4.  Entitlement to a disability rating greater than 30 percent for service-connected PTSD with dysthymic disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970, including tours of duty in the Republic of Vietnam from February 1968 to August 1968 and from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

When the case was last before the Board, the claim for entitlement to service connection for coronary artery disease was reopened, the claim for entitlement to service connection for fibromyalgia was reopened and granted, and the claims for entitlement to service connection for coronary artery disease, psoriasis, hypertension, and the claim for an increased rating for PTSD were remanded for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is aggravated by his service-connected PTSD.

2.  The Veteran did not have psoriasis during active service and the current psoriasis is not etiologically related to active service, to include exposure to herbicides therein.  

3.  The Veteran's hypertension is aggravated by his service-connected PTSD.

4.  For the period prior to February 9, 2006, the Veteran's PTSD with dysthymic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  For the period beginning on February 9, 2006, the Veteran's PTSD with dysthymic disorder was manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Coronary artery disease is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

2.  Psoriasis was not incurred in or aggravated during active service, nor may it be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Hypertension is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

4.  For the period prior to February 9, 2006, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).

5.  For the period beginning on February 9, 2006, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In letters dated in May 2004, March 2005, August 2005, March 2006, and January 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March 2006 and January 2010 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated in May 2010, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board notes that the Veteran was also scheduled for VA examinations in June February 2010.  However, he failed to report for these examinations.  The Veteran has not provided good cause as to why he was unable to report for his VA examinations and was not afforded another opportunity to be examined for his coronary artery disease, hypertension, skin, or PTSD.  38 C.F.R. § 3.655.

When medical evidence is inadequate or a medical opinion is necessary to make a decision on a claim, VA authorizes an examination.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Also, when medical evidence is not adequate for rating purposes, VA may authorize an examination.  See 38 C.F.R. § 3.326(a).  Individuals for whom an examination has been scheduled are required to report for the examination.  Id.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current examination and a claimant, without good cause, fails to report for such examination in connection with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, the July 2005 Board remand instructed the RO to send the Veteran a notice letter regarding his claim for TDIU, as well as to request that he specify all medical care providers who treated him for his claimed disability.  Then, the RO was requested to obtain any VA and private treatment records.  The RO was also requested to provide the Veteran with VA examinations for his PTSD, psoriasis, coronary artery disease and hypertension.  A January 2010 notice letter is of record which satisfies the remand directive.  Additionally, updated VA records were obtained.  The Veteran failed to respond to the January 2010 letter requesting authorization to obtain the Veteran's private medical records.  Finally, as noted above, the Veteran failed to report to the VA examinations  Thus, the Board finds that the RO has complied with the Board's instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a Veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the Veteran cannot establish some of these elements, a Veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a Veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to law and regulations regarding service connection, the Board notes that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

The last date on which such Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; type II diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if they manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, shall have become manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Disability Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Coronary Artery Disease and Hypertension

The Veteran contends that service connection is warranted for coronary artery disease and hypertension because they are aggravated by the Veteran's service-connected PTSD.  The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection for all issues on both a direct and secondary basis in this appeal.

The service treatment records are negative for findings of high blood pressure or heart problems.  None of the service treatment records reflect any complaints with respect to either of these ailments.  The separation examination report is negative for high blood pressure and/or heart abnormalities.  

A May 1970 VA examination report notes blood pressure of 122/80.  The heart was found to be normal in size.  It had a regular rhythm and heart sounds were clear and distinct.  There were no murmurs.  The peripheral vessels were noted to be average for a man the Veteran's age.  There was no edema of the feet and ankles and the liver was not enlarged.  

The post-service medical evidence initially documents heart problems in June 1989, when the Veteran had symptoms of angina.  Despite a normal treadmill test, the Veteran was admitted to the hospital because it was strongly suspected that he had coronary artery disease.  Cardiac catheterization revealed diffuse three vessel coronary artery disease.

The post-service medical evidence initially documents hypertension in the VA treatment records in 2009.  However, the Veteran's private physician submitted a January 2005 letter indicating that the Veteran had high blood pressure at that time.  However, no accompanying medical records showing such a diagnosis are of record.  This is the first evidence of any such diagnosis.

With respect to the claims on a direct basis, service connection is not in order.  In this regard, there is no evidence of high blood pressure or heart problems or complaints during service or within a year of separation therefrom.  The first evidence of coronary artery disease is approximately 19 years after the Veteran was discharged from service and the first medical evidence of hypertension is from 2005, which is approximately 35 years after discharge.  Moreover, there is no medical opinion which indicates that either the coronary artery disease or the hypertension is etiologically related to active service.  

The Veteran has not specifically testified as to continuity of high blood pressure or heart symptomatology.  To the extent that he has generally indicated continuity of symptomatology, while he is competent to report symptoms such as chest pain, the Veteran's testimony must be weighed against the objective evidence.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The normal separation examination report, the lack of notation of high blood pressure or any heart symptoms in the service treatment records, and the absence of evidence of arthritis for many years after service outweigh any general testimony regarding continuity of symptomatology.  Maxson v. Gober, 230 F.3d at 1333 (the passage of many years between service and documentation of a claimed disability can be a factor that weighs against a claim for service connection).

Thus, while a Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, McLendon v. Nicholson, 20 Vet. App. at 83, any such testimony in this case is outweighed by the other evidence of record and does not warrant the grant of service connection.

To the extent that the Veteran has indicated that any high blood pressure or coronary artery disease is related to service, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d at 1316.  While the Veteran is competent to state that he has hypertension, the various medical records do not confirm any elevated blood pressure readings.  With regard to coronary artery disease, such a diagnosis cannot be made by a lay person.  Compare Woehlaert, 21 Vet. App. at 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308- 309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran are therefore not competent with regard to the coronary artery disease, and they are not credible, to the extent they were made, with respect to the hypertension, and as such, they do not warrant the grant of service connection for either disability.  

With respect to the claims on a secondary basis, the Board notes that there is a January 2005 letter from a private physician which notes that the Veteran's coronary artery disease and his hypertension are worsened by his PTSD.  There is also a December 2003 letter from the same private physician which indicates that the Veteran's coronary artery disease has progressed to the point where he now has chest pain on a daily basis and he must take a large amount of medication to control his angina.  The anxiety that he suffers as a result of feeling like he may have a heart attack is stress producing in itself.  The private physician opined that the Veteran's coronary artery disease is aggravated by the Veteran's service.  

Based upon the above private medical opinions, the Veteran was scheduled for a VA examination but he failed to appear.  Therefore, in considering the claim based solely on the evidence of record, the Board finds that it is at least as likely as not that the Veteran's coronary artery disease and his hypertension are aggravated by his service-connected PTSD.  As such, service connection for coronary artery disease and his hypertension are granted.

Psoriasis

The Veteran claims that he is entitled to service connection for psoriasis because it is due to exposure to herbicides during his service in the Republic of Vietnam.  The Board notes that the Veteran's service records confirm that he served in Vietnam; therefore, exposure is conceded.

The service treatment records are negative for any skin complaints, findings, or problems.  Furthermore, the separation examination notes normal skin examination.  Therefore, there is no psoriasis present during service.

The post service medical evidence includes a May 1970 VA examination which notes no skin abnormalities other than the Veteran's hands being cold and purplish in color.

An October 1989 medical record notes a rash on the Veteran's arms and behind an ear.  In December 1989 the Veteran was diagnosed with psoriasis.  It was noted that the rash on his arms was no better.

A December 1993 VA examination report includes a diagnosis of probable dyshidrosis/hand eczema versus possible psoriasis; however, no opinion concerning the etiology of the condition was provided.

Importantly, there is no medical evidence of an etiological relationship between the currently diagnosed psoriasis and the Veteran's active service.

In essence, the evidence linking psoriasis to active service is limited to the Veteran's own statements.  The Veteran has not specifically testified as to continuity of skin symptomatology.  To the extent that he has generally indicated continuity of symptomatology, while he is competent to report symptoms such as rash and itchiness, the Veteran's testimony must be weighed against the objective evidence.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The fact that the separation examination report revealed normal skin, the lack of notation of skin symptoms in the service treatment records, and the absence of evidence of psoriasis for many years after service, serve to outweigh any general testimony regarding continuity of symptomatology.  Maxson v. Gober, 230 F.3d at 1333 (the passage of many years between service and documentation of a claimed disability can be a factor that weighs against a claim for service connection).

Thus, while a Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, McLendon v. Nicholson, 20 Vet. App. at 83, any such testimony in this case is outweighed by the other evidence of record and does not warrant the grant of service connection.

In considering this claim on a presumptive basis due to Agent Orange exposure, the Board concludes that service connection for psoriasis is not warranted.  In this regard the Board notes that psoriasis is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between exposure to an herbicide agent, and the occurrence of psoriasis.  See 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted for psoriasis on a presumptive basis as a result of herbicide exposure.

In sum, nothing in the evidentiary record shows that Veteran had psoriasis during service or until many years thereafter.  There is no medical opinion in favor of the claim, and the Veteran failed to appear for a VA examination which was scheduled in order to make such determinations.  Moreover, there is no competent evidence suggesting any relationship between psoriasis and exposure to herbicides, and the Veteran does not have a disorder which is listed as a presumptive disorder for exposure to herbicide agents.

As such, service connection for psoriasis is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Increased Disability Rating for PTSD

The Veteran claims that he is entitled to a disability rating in excess of 30 percent for his PTSD.  Throughout the period of the claim, the Veteran's PTSD is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The medical evidence of record includes a January 2005 letter from a private physician which indicates that the Veteran has nightmares, depression, and panic disorder due to his PTSD.  

A January 2005 VA mental health progress note indicates that the Veteran was well-groomed.  His mood was brighter and his affect was congruent.  His sensorium was clear and his thoughts were logical and goal-directed.  His GAF was 60. 

A June 2005 VA mental health services note states that the Veteran was well-dressed and well-groomed.  H spoke slowly and his mood was dysphoric.  His affect was congruent with his mood.  His sensorium was clear and his thoughts were logical and goal-directed.  There were no thoughts of self harm.  His memory was globally intact.  His GAF was 55.  

A July 2005 VA examination report notes that the Veteran indicated that his job was getting more difficult due to physical ailments.  He stated that he tries to stay positive and he has no social problems.  He goes to restaurants with his wife.  He deals mostly with his family.  He has anxiety when he thinks about Vietnam.  He has tried to bury his emotions and does not talk to people about being a Veteran.  He reported feelings of detachment, feeling that only Veterans can understand him.  He also reported hypervigilance and exaggerated startle response.  Both are mild to moderate in nature.  On examination he was casually dressed, quiet, cooperative, alert and fully oriented.  His speech was not pressured and his thought processes were coherent.  There was no flight of ideas or looseness of associations.  His thought content was devoid of suicidal or homicidal ideation or overt psychosis.  Insight and judgment were deemed adequate.  The diagnosis was PTSD, chronic and mild.  His GAF score was noted to be 68.  

In the Veteran's January 2007 VA Form 9, he indicated that his PTSD with dysthymic disorder was not improving.  His medications have increased and he is having problems performing his job.  He stated that his short- and long-term memory are worsening, and it is affecting his job.  He receives many complaints in the customer service part of his job and he has a bad attitude.  

A September 2009 VA mental health progress note indicates that the Veteran was well-groomed.  He has increased anxiety and irritability.  He is going through a divorce and he and his wife have no contact.  He reported improved sleep.  He had a mildly depressed mood, a flat affect, and a clear sensorium.  He was fully oriented and his thoughts were logical and goal-oriented.  He denied hopelessness or harmful ideation or intent.  His GAF was noted to be 45.  

An October 2009 VA mental health progress note indicates that the Veteran was well-groomed.  He reported a slight improvement in his mood.  He is disappointed that his wife wants more money than he can afford, and that his two step children have not contacted him.  He lost his Aunt recently and appeared to be dealing with family stressors fairly well.  However, a new diagnosis of lung cancer has him concerned about his own health.  He has made some new friends at church who have been supportive of him.  

A December 2009 VA mental health service note indicates that the Veteran was depressed and tearful.  He reportedly cries at the drop of a hat and feels very depressed about his health and divorce issues.  He was fully oriented and his thoughts were logical and goal oriented.  He denied suicidal intent.  GAF score was noted to be 43.

A January 2010 VA mental health progress note indicates that the Veteran is in the midst of a divorce and chemotherapy for lung cancer.  This address to his depression and anxiety.  He has friends in Georgia who are supportive.  He had a depressed mood and a flat affect.  He was fully oriented and his sensorium was clear.  Thoughts were logical and goal-oriented.  He feels hopeless but denied harmful ideation or intent.  His GAF was 43.  In another January 2010 VA mental health note, the Veteran's GAF was 40.  He was noted to have morbid preoccupation in the past year, but he denied suicidal ideation, plan or intent.  

The Board finds that, after a review of the medical evidence of record, as well as the Veteran's own contentions, that his PTSD warrants more than the 30 percent rating currently assigned.  While his GAF scores were 60 or greater in 2005, they dropped significantly, remaining in the low 40s in 2009 and 2010.  Additionally, he was working full time in 2005, however he subsequently was unemployed and claimed an inability to work due to irritability and memory/concentration problems.  His mood went from dysphoric to mildly depressed to depressed and having a flat affect.  His family members have written letters about his anger and other symptoms of PTSD have increased, such as hopelessness, anxiety, and hypervigilance.  The Veteran filed his claim for increase in February 2005.  Because there are no treatment records after the July 2005 VA examination report until 2009, and the Veteran failed to appear for a scheduled VA examination in February 2010, the Board must base its decision on the evidence of record.  It is clear that the Veteran's disability worsened between 2005 and 2009.  In his 2007 VA Form 9, the Veteran began to complain about his PTSD affecting his work performance.  Therefore, the Board is of the opinion that the Veteran's PTSD warrants a higher 70 percent for his PTSD beginning on February 9, 2006, one year prior to the date that VA received the Veteran's VA Form 9, which contains many allegations of decreased occupational performance.  The current GAF scores in the low 40s and the current unemployment, as well as the Veteran's other current stressors have significantly increased the severity of his PTSD to the point that a 70 percent rating is warranted.  As such, a higher rating for PTSD prior to February 9, 2006, is denied.  However, a 70 percent rating but no higher is warranted for the Veteran's PTSD beginning on February 9, 2006.

A higher, 100 percent rating is not warranted because there is no indication that the Veteran suffers from any of the criteria listed in the Diagnostic Code for 100 percent.  In this regard, the Veteran does not exhibit gross impairment in thought processes or communication.  Instead, his thought processes have always been logical and goal-directed.  Moreover, he has consistently been without delusions or hallucinations.  He has had morbid thoughts and hopeless thoughts, but has never had any intent or ideation.  Therefore, he is not a persistent danger of hurting himself or others.  He is always well-groomed, and he has always been fully oriented.  Therefore, he is not incapable of maintaining minimum personal hygiene and he has never had memory loss for names of close relatives, own occupation, or own name.  As such, a 100 percent rating is not warranted.


ORDER

Service connection for coronary artery disease is granted.

Service connection for psoriasis is denied.

Service connection for hypertension is granted.

A disability rating greater than 30 percent for PTSD with dysthymic disorder is denied for the time period prior to February 9, 2006.

A 70 percent disability rating for PTSD with dysthymic disorder is granted for the time period beginning on February 9, 2006, subject to the laws governing the granting of monetary benefits.


REMAND

A TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Because the Veteran's service connection claims for coronary artery disease and hypertension were granted herein, and the increased rating claim for PTSD was granted herein, the Veteran's combined disability rating for compensation is yet to be determined.   As such, it is not yet known whether the minimum schedular criteria for TDIU have been met.  Therefore, this claim cannot be adjudicated until these other matters have been settled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's claims file and ensure that all post-remand adjudicatory action has taken place with regard to the grant of service connection for coronary artery disease and hypertension, and the increased rating for PTSD, and then after any other indicated notification or development action, adjudicate the claim for a TDIU.  In doing so the RO/AMC should conduct any appropriate VA examinations, and consider submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


